DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 11, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,810,552 B2 (herein “Slaughter”) in view of US 7,961,462 B2 (herein “Hernon”), and additionally in view of US 9,766,019 B2 (herein “Elef”).
Regarding claim 1, Slaughter discloses a heat exchanger (20) capable of use with a gas turbine engine, the heat exchanger comprising a plurality of alternating first and second channels (seen in Fig. 2) (first channels can have cold fluid passed through them while the second channels have hot fluid passed through them), wherein each of the first and second channels include rows of pin fins (24) extending from their respective first and second surfaces.
Slaughter does not disclose that the first and second channels include rows of cold vortex generators.
Hernon discloses the use of a row of vortex generators (130) with a row of heat exchanger fins (140) in order to reduce thermal resistance for little extra cost and without large pressure drop penalties (col. 6, ln. 25).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second channels of Slaughter to include rows of fins as well as rows of vortex generators as taught by Hernon, in an attempt to improve performance of the heat exchanger.
The combined teachings of Slaughter and Hernon do not explicitly disclose using the heat exchanger with a gas turbine engine.
Elef discloses a heat exchanger (Figs. 5 and 6) in a gas turbine engine (Figs. 1 and 2), the heat exchanger comprising a plurality of alternating first/cold and second/hot channels. However, Elef does not disclose that the first and second channels include the claimed rows of pin fins and vortex generators.
Slaughter discloses that utilizing additive manufacturing to produce compact heat exchangers reduces manufacturing costs and enables more complex geometries that improve efficiency compared to other known methods of manufacturing (col. 1, ln. 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the additive manufacturing method taught by Slaught and provide the heat exchanger channels of Elef with the rows of pin fins and vortex generators taught by the combined teachings of Slaughter and Hernon in an attempt to reduce costs and improve efficiency of the system.
Regarding claims 2 and 11, the combined teachings (Hernon) disclose that the rows of vortex generators and pin fins alternate (Hernon: Fig. 1; vortex generators placed upstream of the row of fins).
Regarding claims 5-6 and 14-15, the combined teachings disclose that the vortex generators are elongate plates that extend away from the surface they extend from toward the opposing surface (Hernon: Fig. 1), and that a direction of elongation is non-parallel and non-perpendicular with the flow path (Hernon: Fig. 1).
Regarding claims 7 and 16, Hernon discuses modifying the angle of the vortex generators (col. 4, ln. 25) to affect properties of the heat exchanger such as heat transfer and pressure drop. Therefore, the angle is recognized as a result effective variable and it would have been obvious to one of ordinary skill in the art to experiment with many different angles, including the claimed 45 degrees, in an attempt to improve the performance of the heat exchanger. 
Regarding claims 8 and 17, the combined teachings disclose that the pin fins span an entire distance between the first and second surfaces (Slaughter: seen in Figs. 1 and 2).
Regarding claims 9 and 18, the combined teachings disclose that the pin fins have an hour glass shaped cross-section (Slaughter: Fig. 2) across a plane substantially perpendicular (intended use, flow direction can be from any side of the fins including the side which defines the claimed hour glass shape).
Regarding claim 19, the combined teachings disclose that the pin fins are substantially planar (Slaughter: Fig. 2 have multiple planar portions).
Regarding claim 20, the combined teachings disclose that the cold channel is a two pass channel (Elef: seen in Fig. 7).
Regarding claim 21, the combined teachings disclose that the hot and cold vortex generators extend away from their respective surfaces in the same direction (Slaughter: the channel surfaces are parallel).
Regarding claims 22 and 24, the combined teachings disclose that the vortex generators are arranged in adjacent pairs (Hernon: seen in Figs. 1 and 2).
Regarding claims 23 and 25, the combined teachings disclose that the vortex generators are arranged at an angle to each other which diverges in a direction of the first path (Hernon: seen in Fig. 2).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Hernon, Elef, and US 7,347,254 B2 (herein “Pantow”).
The combined teachings do not explicitly disclose that the vortex generators span 50 to 75 percent of the distance between the channel surfaces nor that the rows alternate from the first and second surfaces.
Pantow discloses a heat exchanger having channels including rows of vortex generators (Figs. 1-4). Pantow also discusses modifying the height of the vortex generators relative to the distance between the channel surfaces (Figs. 4, 13, and 14) to affect properties of the heat exchanger such as improved heat exchanger and pressure gradients. Therefore, the distance ratio is recognized as a result effective variable and it would have been obvious to one of ordinary skill in the art to experiment with different ratios, including the claimed 50-75%, in an attempt to optimize the performance of the heat exchanger.
Pantow also discloses alternating the surfaces that the rows are located on (seen in Figs. 7-14). It would have been obvious to one of ordinary skill in the art to modify the vortex generators of the combined teachings with the alternating teaching of Pantow in order to break the boundary layer of both the top and bottom surfaces and so that the height of the vortex generators can optionally be greater than 50% of the distance.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat exchanger similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763